Name: Commission Regulation (EC) No 264/2002 of 13 February 2002 laying down transitional measures for the application of premium schemes in the sheepmeat and goatmeat sectors
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  agricultural structures and production;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R0264Commission Regulation (EC) No 264/2002 of 13 February 2002 laying down transitional measures for the application of premium schemes in the sheepmeat and goatmeat sectors Official Journal L 043 , 14/02/2002 P. 0011 - 0012Commission Regulation (EC) No 264/2002of 13 February 2002laying down transitional measures for the application of premium schemes in the sheepmeat and goatmeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 30 thereof,Whereas:(1) Article 3 of Regulation (EC) No 2529/2001 contains a definition of "producer", which differs with regard to producer groups from the definition that was applicable in respect of the sheepmeat and goatmeat premium schemes before 2002 under Council Regulations (EEC) No 2644/80 of 14 October 1980 laying down general rules for intervention with regard to the sheepmeat and goatmeat sector(2), (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases(3), as amended by Regulation (EC) No 1266/95(4), (EEC) No 1323/90 of 14 May 1990 instituting specific aid for sheep and goat farming in certain less-favoured areas of the Community(5), as last amended by Regulation (EC) No 193/98(6), (EEC) No 3493/90 of 27 November 1990 laying down general rules for the granting of premiums to sheepmeat and goatmeat producers(7), as last amended by Regulation (EC) No 2825/2000(8), (EEC) No 338/91 of 5 February 1991 determining the Community standard quality of fresh or chilled sheep carcases(9), as last amended by Regulation (EC) No 2536/97(10), and (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(11), as amended by Regulation (EC) No 1669/2000(12). Consequently it is necessary to provide for transitional arrangements with regard to producer groups, as defined under the previous rules but which do not conform to the new definition of producer.(2) It is therefore necessary to permit applications for the premium for 2002 to be made by producer groups on behalf of producers, as defined in Article 3(a) of Regulation (EC) No 2529/2001.(3) As far as irregularities are concerned reductions and exclusions should be applied to the producer group as such. However, where they are applicable in respect of subsequent years as a consequence of intentional non-compliance they should be applied to the producers who were members of the group when the irregularity was committed, even though they may no longer form part of the group.(4) Article 2(3) of Commission Regulation (EC) No 2550/2001(13), which sets down the retention period during which the producer undertakes to keep on his holding the number of ewes and/or goats in respect of which the premium is requested, states that this period shall start on the day following the last day of the period for the submission of premium applications. Under the rules that were applicable in respect of the sheepmeat and goatmeat premium schemes before 2002 the retention period began on the last day of the period for the submission of applications. In certain cases Member States have been unable to adapt to the new provisions given the dates of adoption of Regulations (EC) No 2529/2001 and (EC) No 2550/2001. Consequently it is necessary to provide for transitional arrangements with regard to the fixing of the retention period.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 11. Applications for the premium in respect of 2002 may be submitted on behalf of producers by producer groups that were recognised as such by Member States in respect of applications submitted for the 2001 marketing year but which do not conform to the definition of "producer" in Article 3(a) of Regulation (EC) No 2529/2001.In such cases the producer group must submit a single premium application, which must be signed by all the producers belonging to the group. Premium applications must state the number of animals brought to the group by each producer. The premium shall be paid directly to the group.2. The producers shall remain subject to all the other obligations imposed by Regulation (EC) No 2550/2001.Article 2With regard to applications for the premium in respect of 2002 the rules on reductions and exclusions referred to in Article 40 of Commission Regulation (EC) No 2419/2001(14) shall apply to the producer group referred to in Article 1(1) first subparagraph as such. However, the reductions and exclusions provided for in that Article in the event of intentional non-compliance shall also apply to those producers, who were members of the producer group when the irregularity was committed and who, while remaining producers in subsequent years, no longer form part of the group.Article 3Notwithstanding the provisions of Article 2(3) of Regulation (EC) No 2550/2001 Member States may decide that for 2002 the retention period during which the producer undertakes to keep on his holding the number of ewes and/or goats in respect of which the premium is requested shall start on the last day of the period for the submission of premium applications.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Articles 1 and 3 shall only apply in relation to the 2002 calendar year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 275, 18.10.1980, p. 8.(3) OJ L 375, 23.12.1989, p. 4.(4) OJ L 123, 3.6.1995, p. 3.(5) OJ L 132, 23.5.1990, p. 17.(6) OJ L 20, 27.1.1998, p. 18.(7) OJ L 337, 4.12.1990, p. 7.(8) OJ L 328, 23.12.2000, p. 1.(9) OJ L 41, 14.2.1991, p. 1.(10) OJ L 347, 18.12.1997, p. 6.(11) OJ L 312, 20.11.1998, p. 1.(12) OJ L 193, 29.7.2000, p. 8.(13) OJ L 341, 22.12.2001, p. 105.(14) OJ L 327, 12.12.2001, p. 11.